Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Amendment filed 09/19/2022 is acknowledged.  Claims 19,20 are canceled.  Claims 21,22 are added. Claims 6,10,13 remain withdrawn from consideration. Claims 1-5,7-9,11,12,14-19,21,22 are under consideration.

112-2 paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 


D.	Claim 1 is amended to introduce a step “generate a set of reaction conditions that allow the reaction network and plurality of chemical species to generate the mass spectrum from the geologic sample” (emphasis added). It appears that such language indicates that using [an unidentified] set of reaction conditions results in generating the exact mass spectrum as was obtained from the geologic sample.   It is unclear how a set of reactions and their conditions presumably leading to the generation of a compound of interest might generate an exact mass spectrum that was obtained from the geologic sample, i.e., mass spectrum reflecting presence of plurality of compounds in the sample.

E.	Claim 1, as amended, addresses a step of obtaining a mass spectrum from a geological sample, and then the steps of generating reaction network and sets of reaction conditions to generate said mass spectrum from the geological sample. Given that the mass spectrum from the geological sample has been already obtained in the first method step, it is not clear what is the objective, and need, of arriving at the same spectrum by computational operations.

D.	Claim 22 is drawn to using difference between the set of reaction conditions and the set of altered reaction conditions to provide a location for the desired chemical specie.  It is not clear which location - in geographical sample, in the list of potential compounds, in mass spectrum, etc. is meant by the claim language.  
 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for producing isotopic structure prediction based on data containing isotope information, does not reasonably provide enablement for generating the same mass spectrum as was already obtained from a geological sample – said mass spectrum reflecting presence of plurality of compounds in the sample - by using a reaction network that generates one specie from said sample. 
Claim 1, as amended, addresses a step of obtaining a mass spectrum from a geological sample, and then the steps of generating reaction network and sets of reaction conditions to generate said mass spectrum from the geological sample. The specification addresses predicting isotope structure only for particular embodiments that are based on the initial isotope-related information.  See, for example, paragraphs 57,63, 65-68. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   

1 0 1___1 0 1
101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5,7-9,11,12,14-19,21,22 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a system and thus said claims are properly drawn to one of the four statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include imposing constraints on the chemical species and reaction constants, calculating mass-spectrum prediction,  and producing a list of reaction conditions. 

The steps are able to be performed in the mind, but for the recitation of the system comprised of a processor and memory, i.e., a computer.  Other than reciting  said computer system,  nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include calculating mass spectra and isotopic structure predictions. The specification indicates that said calculations and their subsequent manipulation, is a matter of mathematical computation.  See paragraphs 59-65, 73-76.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and  using a generic computer component.

Obtaining mass spectrum data is a pre-solution activity directed to aspects of the information being analyzed.

The system addressed in the claims is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, and processor that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept. 

Response to arguments

Applicant argues that the claim language does not recite mathematical relationships, mathematical formulas or equations, mathematical calculations as it  describes processes that identify relationships between chemical species. In response, specification indicates that  calculating mass spectra and isotopic structure predictions is a matter of mathematical computation.  See paragraphs 59-65, 73-76.  “It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1,Fed. Cir. 1989. 
Applicant compares the instant claims with McRO Inc. v. Bandai Namco Games America Inc. (Fed. Circ., Sept 13, 2016).  The claims in this case are distinguishable from McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016), which involved computer automation “to produce accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”  In McRO, while the claims involved the manipulation of data, e.g., generating morph weight sets to animate lip and facial expressions of three dimensional characters, the court found that “the automation goes beyond merely ‘organizing [existing] information into a new form’ [as in Digitech] or carrying out a fundamental economic practice.” McRO, 837 F.3d at 1315. Instead, the court found that the “claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.” Id.   Unlike McRO case,  the instant invention, merely provides a list of reaction conditions, there is no evidence for an improvements to another technology or to the functioning of the computer itself, or for applying the judicial exception with, or by use of, a particular machine. There are no data specifically demonstrating an improvement in the technical field.  Note that an improvement must be demonstrated in a technical field, not in data manipulation, and must be indicated in the claim language. 
Applicant argues that the invention improves multiple technological fields, including natural resource extraction, forensics, and archaeology, because the effect of isotopic structure on kinetics follows specific, physical rules and the use of isotopologues as claimed advances these fields by elucidating reaction conditions that otherwise would not be discernable, and further, by following these rules resultant compounds contain molecular isotopes unique to the specific reaction, much like a fingerprint that can be utilized for many purposes, such as in natural resource extraction, forensics, and archaeology.  In response, the claims are not drawn to particular isotopic structures (the claims do address that there is a peak in mass spectrum reflecting “an isotopologue”, but any chemical compound can be viewed as an isotopologue), the only result of the claimed invention is providing a list of reaction conditions, and “elucidating reaction conditions” is not viewed as an improvement in “in natural resource extraction, forensics, and archaeology” 


Conclusion.
	No claims are allowed

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1671